DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims [1, 11 and 20] is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US. 2016/0227100) in view of Opedenbosch (US. 2016/0267695).


Re Claim 1, Liu discloses  an image acquisition method (see fig.5, all steps), comprising: acquiring, by a first camera (120 fig. 2A), at least two first images by using at least two can capture single images or a plurality of images in a series (for example, video) of an object(s) or a scene.) of an object(s) or a scene [when capturing a plurality of images]); performing a content analysis on each of the first images (see step 520, figs. 4, 5 and ¶¶, 0078,0080 and 0081, at block 520, the process 500 determines auxiliary control information based on the at least one auxiliary image. In some implementations, the functionality of block 520 may be performed by the auxiliary image processing module 140 illustrated in FIG. 2B. [automatic exposure control parameters as disclosed in the text of ¶0078]), and determining at least two second exposure parameters according to an obtained content analysis result and the at least two different first exposure parameters; performing an image acquisition, by a second camera (see 110 fig 2A and ¶0081, At block 530, the process 500 determines main image capture information and main image processing information from the auxiliary control information, [when multiple images are captured by both cameras as described in the text of ¶0040], with the at least two second exposure parameters to acquire at least two second images (see step 540 fig. 5 and ¶0081,  At block 540, the process 500 captures at least one main image using the main image capture information); and performing a fusion process on the at least two second images to obtain a target image (see ¶¶0066 and 0068, Frames may be combined in different ways, for example by stitching them together to form a panorama).

Liu disclose capturing a plurality of images suing an auxiliary camera (see ¶0040). However Liu doesn’t seem to explicitly disclose capturing at least two first images by using at least two different first exposure.
 Nonetheless in the same field of endeavor Opdenbosch   discloses an  image processing device as Liu (see for example, Opdenbosch fig. 2). Opdenbosch further discloses capturing at least two first images by using at least two different first exposure (see for example  ¶0044,  The first image and the second image are different exposures, captured by a digital image capture device, of the same scene from the same location of capture).


Re Claim 11, Liu discloses an electronic device, comprising a storage and a processor (see 210 fig.2A and the buffer in the camera controller), wherein the storage stores a computer program (see for example fig. 5, [the controller executes the steps (programs) as depicted in fig. 5]) and in respond to the computer program is executed by the processor, the processor is caused to perform following operations: acquiring, by a first camera (120 fig. 2A), at least two first images by using can capture single images or a plurality of images in a series (for example, video) of an object(s) or a scene.) of an object(s) or a scene [when capturing a plurality of images]) ; performing a content analysis on each of the first images, and determining at least two second exposure parameters according to an obtained content analysis result and the at least two different first exposure parameters (see step 520, figs. 4, 5 and ¶¶, 0078,0080 and 0081, at block 520, the process 500 determines auxiliary control information based on the at least one auxiliary image. In some implementations, the functionality of block 520 may be performed by the auxiliary image processing module 140 illustrated in FIG. 2B. [automatic exposure control parameters as disclosed in the text of ¶0078]); performing an image acquisition, by a second camera (110 fig. 2A), with the at least two second exposure parameters to acquire at least two second images ((see 110 fig 2A and ¶0081, At block 530, the process 500 determines main image capture information and main image processing information from the when multiple images are captured by both cameras as described in the text of ¶0040], with the at least two second exposure parameters to acquire at least two second images (see step 540 fig. 5 and ¶0081,  At block 540, the process 500 captures at least one main image using the main image capture information); and performing a fusion process on the at least two second images to obtain a target image (see ¶¶0066 and 0068, Frames may be combined in different ways, for example by stitching them together to form a panorama).

Liu disclose capturing a plurality of images suing an auxiliary camera (see ¶0040). However Liu doesn’t seem to explicitly disclose capturing at least two first images by using at least two different first exposure.
 Nonetheless in the same field of endeavor Opdenbosch   discloses an image processing device as Liu (see for example, Opdenbosch fig. 2). Opdenbosch further discloses capturing at least two first images by using at least two different first exposure (see for example ¶0044,  The first image and the second image are different exposures, captured by a digital image capture device, of the same scene from the same location of capture).
 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Liu before the effective filling date of the claimed invention by the teachings Opdenbosch, for example by capturing images with different exposure as taught in Opdenbosch since this would allow to enhance a dynamic range  of the panoramic image of Liu

Re Claim 20, claim 20 is  a program for executing  the steps of claim 1 and  a function of   claim 1, thus analyzed and rejected by the same reasoning.
Allowable Subject Matter
3. Claims [2-10 and 12-19] are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4. The following is a statement of reasons for the indication of allowable subject matter:  
Re Claim [2] none of the prior arts on the record alone or in combinations teaches or reasonably suggests: wherein the operation of performing the content analysis on each of the first images, and determining the at least two second exposure parameters according to the obtained content analysis result and the at least two different first exposure parameters, comprises: calculating an amount of image information corresponding to each of the first images to obtain the amount of image information corresponding to each of the first exposure parameters; establishing a two-dimensional distribution map of an image content in each of the first images, wherein the image content comprises at least one of brightness, color, and complexity of the first image; and determining the at least two second exposure parameters from the at least two first exposure parameters based on the amount of image information and the two-dimensional distribution map corresponding to each of the first exposure parameters.
 
Claims 3-4 are allowed due to their direct or indirect dependency on claim 2.

Re Claim [5] none of the prior arts on the record alone or in combinations teaches or reasonably suggests:  wherein the operation of performing the content analysis on each of the first images, and determining the at least two second exposure parameters according to the obtained content analysis result and the at least two different first exposure parameters, 

Re Claim [6] none of the prior arts on the record alone or in combinations teaches or reasonably suggests:   determining whether the preview image is a high light ratio image according to brightness distribution information of the preview image; and performing the operation of acquiring, by the first camera, the at least two first images by using the at least two different first exposure parameters if it is determined that the preview image is the high light ratio image. 
Re Claim [7] none of the prior arts on the record alone or in combinations teaches or reasonably suggests: acquiring, by the first camera, the first images according to an order of the first exposure parameters from low to high; detecting whether a target brightness value corresponding to the acquired first image exceeds a preset brightness value when each of the first images is acquired; and terminating the image acquisition operation of the first camera if the target brightness value of the acquired first image exceeds the preset brightness value.
 Claim [8] is allowed due to its dependency on claim 7.

Re Claim [9] none of the prior arts on the record alone or in combinations teaches or reasonably suggests: acquiring a preset first exposure parameter; acquiring, by the first camera, 



Re Claim [10] none of the prior arts on the record alone or in combinations teaches or reasonably suggests: displaying the image on a display screen, and simultaneously acquiring, by the first camera, the at least two first images by using the at least two different first exposure parameters.
Re Claims [12-14] claims [12-14]  have substantially same limitation as claims [2-4] above, thus allowed by the same reasoning.

Re Claims [15] claims [15] has substantially same limitation as claims [5] above, thus allowed by the same reasoning.

Re Claims [16] claims [16] has substantially same limitation as claims [6] above, thus allowed by the same reasoning.
Re Claims [17-18] claims [17-8] have substantially same limitation as claims [7-8] above, thus allowed by the same reasoning.

Re Claims [19] claim [9] has substantially same limitation as claims [9] above, thus allowed by the same reasoning.

Conclusion
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference to Bottiger (US. 2015/0229889) discloses: Other image sensor operating conditions of the primary imaging sensor 14A that may be adjusted based on information from the secondary imaging sensor 14B in step 52 include, as examples, integration time, gain settings, white-balance settings, auto-focus settings, etc. The changes in the operating conditions of the primary imaging sensor 14A may be made based on various changes detected in step 50. In ¶0031.

6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698